NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABISAI CACERES-ZEPEDA,                          No.    16-71031

                Petitioner,                     Agency No. A088-757-812

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Abisai Caceres-Zepeda, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture.

Caceres-Zepeda only seeks review of the withholding of removal claim. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition.

      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft,

371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006).

      The BIA did not err in finding that Caceres-Zepeda did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014))); see also Ochoa v. Gonzales, 406 F.3d
1166, 1170–71 (9th Cir. 2005) (“business owners in Colombia who rejected

demands by narco-traffickers to participate in illegal activity” do not constitute

cognizable social group because the proposed group is “too broad”). Our

conclusion is not affected by the differing nexus standards applicable to asylum

and withholding of removal claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351,




                                          2                                    16-71031
360 (9th Cir. 2017) (discussing Zetino v. Holder having drawn no distinction

between the standards where there was no nexus at all to a protected ground).

      Thus, the withholding claim fails.

      PETITION FOR REVIEW DENIED.




                                           3                                16-71031